As filed with the Securities and Exchange Commission on December 24, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:October 31, 2013 Item 1. Schedule of Investments. Akre Focus Fund SCHEDULE OF INVESTMENTS at October 31, 2013 (Unaudited) Shares Value COMMON STOCKS: 76.3% Aerospace & Defense: 0.1% TransDigm Group, Inc. $ Capital Markets: 7.1% Diamond Hill Investment Group, Inc. LPL Financial Holdings, Inc. TD Ameritrade Holding Corp. Diversified Financial Services: 9.3% Moody's Corp.1 Diversified Operations: 2.4% Leucadia National Corp. Hotels, Restaurants & Leisure: 1.0% Bwin.Party Digital Entertainment PLC Industrial Services & Distributions: 0.7% Diploma PLC Insurance: 7.7% Berkshire Hathaway, Inc. - Class B * Markel Corp. * IT Services: 13.4% Mastercard, Inc. Visa, Inc. Machinery: 8.3% Colfax Corp. * Media: 4.9% DIRECTV * Discovery Communications, Inc. * Live Nation Entertainment, Inc. * Multiline Retail: 5.0% Dollar Tree, Inc. * Oil, Gas & Consumable Fuels: 2.7% MarkWest Energy Partners LP NuStar Energy LP Professional Services: 2.4% Verisk Analytics, Inc. - Class A * Software: 1.7% ANSYS, Inc. * Equinix, Inc. * FactSet Research Systems, Inc.1 Specialty Retail: 7.6% Monro Muffler Brake, Inc.1 O'Reilly Automotive, Inc. * Ross Stores, Inc. Technology: 2.0% Apple, Inc. TOTAL COMMON STOCKS (Cost $1,224,386,431) PARTNERSHIPS & TRUSTS: 6.8% Real Estate Investment Trust: 6.8% American Tower Corp. TOTAL PARTNERSHIPS & TRUSTS (Cost $125,684,866) Principal Amount ASSET BACKED BONDS: 8.8% Access Group, Inc.2 $ 0.268%, 4/25/17 Ally Auto Receivables Trust 0.740%, 4/15/16 Ally Master Owner Trust2 1.044%, 1/15/16 AmeriCredit Automobile Receivables Trust 0.250%, 4/8/14 BMW Vehicle Owner Trust 0.230%, 10/27/14 CarMax Auto Owner Trust 0.430%, 9/15/15 Chase Issuance Trust2 0.274%, 5/16/16 Chrysler Capital Auto Receivables Trust3 0.290%, 11/17/14 MMAF Equipment Finance LLC3 0.280%, 9/5/14 Porsche Innovative Lease Owner Trust3 0.230%, 11/24/14 Santander Drive Auto Receivables Trust 3.060%, 11/15/17 TOTAL ASSET BACKED BONDS (Cost $205,563,992) CORPORATE BONDS: 1.1% The Goldman Sachs Group, Inc.2 1.265%, 2/7/14 Novartis Capital Corp. 4.125%, 2/10/14 TOTAL CORPORATE BONDS (Cost $26,177,720) Shares INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 0.7% First American Prime Obligations Fund - Class Z, 0.02%4 TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $15,114,552) TOTAL INVESTMENTS IN SECURITIES: 93.7% (Cost $1,596,927,561) Other Assets in Excess of Liabilities: 6.3% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 This security or a portion of this security is out on loan as of October 31, 2013. The total market value of securities on loan was $14,831,040 or 0.6% of net assets. 2 Variable rate security; rate shown is the rate in effect on October 31, 2013. 3 Security is exempt from registration under Rule 144a of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2013, the value of these securities was $40,912,562 or 1.8% of net assets. 4 Seven-day yield as of October 31, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at October 31, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Akre Focus Fund’s (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Exposure at October 31, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. The accounting principles generally accepted in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 -Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of October 31, 2013. See the Schedule of Investments for an industry breakout. Level 1 Level 2 Level 3 Total Common Stocks $ $
